Broyles, C. J.
Oscar Gordon and Oscar Gordon Jr., two ne*709groes, were indicted in Baker county for the murder of a white man. On the hearing of the defendants’ motion to change the venue, the evidence, though in sharp conflict as to whether the accused (then confined in the jail of Dougherty county), if they escaped death sentences on their trial in Baker county, would be in danger of being lynched or of having other violence done to them, was sufficient to reasonably show that under such circumstances they would be in danger of being lynched, or of having other violence committed upon them. It follows that the court erred in denying the motion to change the venue. See, in this connection, Balkman v. State, 28 Ga. App. 39 (109 S. E. 925), and cit.; Redding v. State, 38 Ga. App. 38 (142 S. E. 197), and cit.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.